            Case 3:19-cv-01859-CAB-WVG Document 54 Filed 01/16/20 PageID.1915 Page 1 of 3



             1       COOLEY LLP
                     Steven M. Strauss (99153) (sms@cooley.com)
             2       Erin C. Trenda (277155) (etrenda@cooley.com)
                     Alexander R. Miller (294474) (amiller@cooley.com)
             3       Joanna L. Hubberts (294230) (jhubberts@cooley.com)
                     4401 Eastgate Mall
             4       San Diego, CA 92121
                     Telephone: (858) 550-6000
             5       Facsimile: (858) 550-6420
             6       Jeffrey Karr (186372) (jkarr@cooley.com)
                     3175 Hanover Street
             7       Palo Alto, CA 94304
                     Telephone: (650) 843-5000
             8       Facsimile: (650) 849-7400
             9       Attorneys for Plaintiff and Counterclaim-Defendant
                     Javo Beverage Co., Inc.
           10
           11                                 UNITED STATES DISTRICT COURT
           12                           SOUTHERN DISTRICT OF CALIFORNIA
           13
           14        JAVO BEVERAGE CO., INC.,                   Case No. 19-cv-01859 CAB WVG
           15                    Plaintiff,                     JAVO’S EVIDENTIARY OBJECTIONS TO
                                                                PORTIONS OF THE DECLARATION OF
           16              v.                                   WEN ENG (DOC. NO. 45-2)
           17        CALIFORNIA EXTRACTION
                     VENTURES, INC. AND STEPHEN
           18        COREY,                                     Date: January 23, 2020
                                                                Time: 10:00 a.m.
           19                    Defendants.                    Ctrm.: 4C (4th Floor)
                                                                The Hon. Cathy Ann Bencivengo
           20        CALIFORNIA EXTRACTION
                     VENTURES, INC.,                            Complaint Filed: September 26, 2019
           21                                                   Trial Date:      TBD
                                 Counter-Claimant,
           22
                           v.
           23
                     JAVO BEVERAGE CO., INC.,
           24
                                 Counterclaim-Defendant.
           25
           26
           27
           28
  COOLEY LLP                                                                       JAVO’S EVID. OBJECTIONS
ATTO RNEY S AT LAW
                                                                                       TO ENG DECLARATION
    SAN DIEGO
                                                                             CASE NO. 19-CV-1859 CAB WVG
            Case 3:19-cv-01859-CAB-WVG Document 54 Filed 01/16/20 PageID.1916 Page 2 of 3



             1             Plaintiff and Counterclaim-Defendant Javo Beverage Co., Inc. (“Javo”) hereby
             2       submits the following evidentiary objections to portions of the Declarations of Wen Eng
             3       (Doc. No. 45-2 (“Eng Decl.”)) submitted in support of Defendant and Counterclaimant
             4       California Extraction Ventures, Inc. and Defendant Stephen Corey’s (collectively,
             5       “Defendants”) Opposition to Javo’s Motion for Preliminary Injunction (Docket No. 45).
             6             Federal Rule of Evidence 602 prevents a witness from testifying on a matter
             7       unless “evidence is introduced sufficient to support a finding that the witness has
             8       personal knowledge of the matter.” Fed. R. Evid. 602. Additionally, a lay witness may
             9       only testify “in the form of an opinion” when that opinion is “rationally based on the
           10        witness’s perception.” Fed. R. Evid. 701(a). On a motion for preliminary injunction,
           11        statements in declarations that “lack foundation as to personal knowledge, are
           12        conclusory in nature, or are speculation” should be disregarded. Vaquero Energy, Inc.
           13        v. Herda, 2015 WL 5173535, at *4 (E.D. Cal. Sept. 3, 2015); see Thomas v. Deutsche
           14        Bank Nat. Tr., 2012 WL 821973, at *1 (N.D. Cal. Mar. 9, 2012) (no weight given to
           15        declaration where it did not appear the declarant “ha[d] personal knowledge of the facts
           16        attested to, as required”).
           17              In his declaration, Eng speculates that “[i]f CEV is prohibited from conducting
           18        any extraction process, selling products, raising money, or taking steps to otherwise
           19        monetize its product and generate revenue for the next 12 to 18 months, the impact
           20        would be fatal to CEV.” (Eng. Decl. ¶ 13.) Yet Eng is not an officer or director of
           21        CEV, and provides absolutely no basis for this conclusion. (See Eng. Decl. ¶¶ 4–5.)
           22        For example, Eng fails to provide any information regarding CEV’s current financial
           23        condition.    Nor does Eng provide any evidence regarding what products CEV
           24        supposedly intends to sell (or when), what money CEV has raised (or intends to raise),
           25        or how else CEV intends to “monetize its product” in the future and generate revenue.
           26              The personal knowledge requirement reflects the common law's judicious
           27        demand for “the most reliable sources of information.” See FRE 602, Adv. Comm.
           28        Notes (1972). Any of CEV’s directors or officers could presumably have provided
  COOLEY LLP                                                                          JAVO’S EVID. OBJECTIONS
ATTO RNEY S AT LAW
    SAN DIEGO
                                                              1.                          TO ENG DECLARATION
                                                                                CASE NO. 19-CV-1859 CAB WVG
            Case 3:19-cv-01859-CAB-WVG Document 54 Filed 01/16/20 PageID.1917 Page 3 of 3



             1       competent evidence regarding CEV’s financial condition. Instead, there is only Mr.
             2       Eng’s unfounded speculation that any disruption to CEV’s secretive business over the
             3       next 12-18 months would for some reason be “fatal.” Eng’s testimony on this point
             4       lacks foundation, and is wholly speculative and conclusory. Accordingly, paragraph 13
             5       from Eng’s declaration should be stricken and excluded from evidence.
             6
             7                         Evidence                       Objections               Ruling
             8       ¶ 13: “If CEV is prohibited from conducting Lack of Foundation          □ Sustained
                                                                 for Lay Opinion             □ Overruled
             9       any extraction process, selling products,
           10        raising money, or taking steps to otherwise
           11        monetize its product and generate revenue Lack of Personal
                                                               Knowledge /                   □ Sustained
           12        for the next 12 to 18 months, the impact Speculation                    □ Overruled
           13        would be fatal to CEV.”
           14        (Eng Decl., 4:22–4:24.)
           15
           16        Dated:   January 16, 2020               COOLEY LLP
           17
                                                             By: /s/ Steven M. Strauss
           18                                                       Steven M. Strauss (99153)
           19                                                Attorneys for Plaintiff and Counterclaim-
                                                             Defendant Javo Beverage Co., Inc.
           20
           21
           22
           23
           24
           25
           26
           27
           28
  COOLEY LLP                                                                        JAVO’S EVID. OBJECTIONS
ATTO RNEY S AT LAW
    SAN DIEGO
                                                             2.                         TO ENG DECLARATION
                                                                              CASE NO. 19-CV-1859 CAB WVG
